Exhibit 10.6

 

As of May 24, 2011

 

Crédit Agricole Corporate and Investment Bank

1301 Avenue of the Americas

New York, New York 10019

Attention: Conduit Securitization Group

 

Ladies and Gentlemen:

 

Reference is made to that certain Liquidity Asset Purchase Agreement, dated as
of July 31, 2006 (as amended or otherwise modified, the “Liquidity Agreement”),
among Crédit Agricole Corporate and Investment Bank , f/k/a Calyon New York
Branch, as Liquidity Purchaser, Crédit Agricole Corporate and Investment Bank,
as Liquidity Agent, Atlantic Asset Securitization LLC, as Issuer, and Crédit
Agricole Corporate and Investment Bank, as Agent; and to that certain
Receivables Purchase Agreement, dated as of July 31, 2006 (as amended or
otherwise modified, the “Receivables Purchase Agreement”), among Amphenol
Funding Corp., as Seller, Amphenol Corporation, as Servicer, Atlantic Asset
Securitization LLC, as Conduit Purchaser, and Crédit Agricole Corporate and
Investment Bank, as Administrative Agent for the Purchasers.  Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned
thereto in the Liquidity Agreement or the Receivables Purchase Agreement, as
applicable.

 

By this letter, Atlantic Asset Securitization LLC, as Issuer under the Liquidity
Agreement, and Amphenol Funding Corp., as Seller under the Receivables Purchase
Agreement, are requesting that you extend your commitment under the Liquidity
Agreement and Receivables Purchase Agreement.  By your signature below, you
agree to:

 

1.               the extension of “Purchase Termination Date” with respect to
you in your capacity as a Liquidity Purchaser under the Liquidity Agreement to
May 22, 2012; and

 

2.               the extension of the “Commitment Expiry Date” with respect to
you in your capacity as a Related Committed Purchaser under the Receivables
Purchase Agreement to May 22, 2012.

 

By your signature hereto, you also agree to waive any notice period provided for
under the Liquidity Agreement or the Receivables Purchase Agreement with respect
to the extensions listed above.

 

Please indicate your acceptance of the terms of this letter by signing a copy
thereof where indicated below.

 

[Signatures Follow]

 

Amphenol Extension Letter

 

--------------------------------------------------------------------------------


 

Yours sincerely,

 

 

 

 

 

 

 

 

 

 

ATLANTIC ASSET SECURITIZATION LLC,

 

 

as Issuer under the Liquidity Agreement, and as
Conduit Purchaser under the Receivables
Purchase Agreement

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

AMPHENOL FUNDING CORP.,

 

 

as Seller under the Receivables Purchase
Agreement

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

 

CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK,

 

 

as Liquidity Purchaser under the Liquidity
Agreement

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK,

 

 

as Related Committed Purchaser under the
Receivables Purchase Agreement

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

 

CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK,

 

 

as Liquidity Agent under the Liquidity Agreement

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK,

 

 

as Administrative Agent under the Receivables
Purchase Agreement and as Agent under the
Liquidity Agreement

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Consented and Agreed:

 

 

 

 

 

AMPHENOL CORPORATION,

 

 

as Servicer under the Receivables Purchase
Agreement

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------